Citation Nr: 0108155	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1950 to September 
1955, with 140 days lost under Section 6(a), Appendix 2b, 
MCM, 1951.  He was a prisoner of war (POW) from November 1950 
to August 1953.  The veteran died in April 1991.  The 
appellant is the veteran's widow. 

By rating decision in October 1991 service connection for the 
cause of the veteran's death was denied.  The appellant was 
notified of this rating decision by letter in October 1991.  
By rating decision in April 1996, it was determined that new 
and material evidence adequate to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death had not been submitted.  Notice to the appellant of 
this action was forwarded that same month. 

In Evans v. Brown, 9 Vet. App. 273 91996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
whether new and material evidence has been submitted since 
the last prior final rating decision in April 1996.

This appeal arises from a July 1999 notification to the 
appellant that she should submit new and material evidence 
regarding the claim for service connection for the cause of 
the veteran's death.  A Notice of Disagreement was filed in 
August 1999 with a request for a hearing.  A Statement of the 
Case was issued in September 1999.  A substantive appeal was 
filed in March 2000 with a request for a hearing at the RO 
before a local hearing officer.  A hearing at the RO was 
scheduled in May 2000, to which the appellant failed to 
appear.  Therefore, this case is being processed as though 
the hearing request has been withdrawn.  


REMAND

The appellant is requesting that her claim be reopened.  In 
support thereof, she submitted, among other evidence, a 
statement from the veteran's sister to the effect that the 
veteran smoked cigarettes as a teenager.  After his return 
from service, he smoked heavily, which he attributed to his 
nerves.  The veteran's sister is of the opinion that a 
smoking addiction secondary to the veteran's service 
connected psychiatric disability resulted in her brother's 
lung cancer and eventual death.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
referred to as the Act].  Among other things, this Act 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the act is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  With regard to new legislation or VA issue, the 
Court of Veterans Appeals has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the changes in the notice and duty to 
assist provisions brought about by this Act, a remand is 
required to ensure that all assistance to the appellant is 
provided, including ensuring that notice is sent to the 
appellant to inform her of any evidence that she should 
submit in order to substantiate her claim.

Additionally, treatment records for the veteran regarding 
lung cancer and brain cancer and the cause of his death 
including from the Johns Hopkins Hospital, Francis Scott Key 
Memorial Hospital, University of Maryland Hospital, and the 
Baltimore, Maryland VA Medical Center as well as any other 
private provider and VA Medical Center should be obtained, if 
not already of record.

In February 1976, it was indicated that the veteran was in 
receipt of Social Security benefits.  Any Social Security 
Administration (SSA) decision granting Social Security 
disability benefits and the accompanying medical records upon 
which it was based should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

If it is determined that the appellant has presented new and 
material evidence regarding the claim for service connection 
for the cause of the veteran's death, any additional 
appropriate development regarding the service connection 
claim should be undertaken, including obtaining a medical 
opinion regarding the connection between the veteran's cause 
of death and his service.

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

The notification to the appellant should 
include, but not be limited to, a request 
that she submit new and material medical 
evidence that the veteran's cause of 
death was related to his service.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lung cancer 
and brain cancer and the cause of his 
death, including from the Johns Hopkins 
Hospital, Francis Scott Key Memorial 
Hospital, University of Maryland 
Hospital, and the Baltimore, Maryland VA 
Medical Center as well as any other 
private provider and VA Medical Center if 
so indicated.  Any indicated records not 
already contained in the claims folder 
should be obtained.  In this regard, the 
provisions of the Veterans Claims 
Assistance Act of 2000 should be followed 
if the VA is unable to secure the 
requested records.
 
3.  The RO should contact SSA and obtain 
legible copies of the decision that 
granted benefits to the veteran and the 
medical records upon which it was based.  
All records must be associated with the 
claims folder.

4.  The appellant's request to reopen her 
claim for entitlement to service 
connection for the cause of the veteran's 
death should be reevaluated.  If it is 
determined that new and material evidence 
has been submitted, the case should be 
sent for a medical opinion.  The medical 
professional should be asked to determine 
if it is at least as likely as not that a 
disability of service origin was either 
the principal or a contributory cause of 
death.  If the decision remains adverse 
to the appellant, all interested parties 
should be issued a supplemental statement 
of the case.  This should include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appropriate current criteria 
should be used in discussing the new and 
material issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




